IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: August 01, 2019.

                                                        __________________________________
                                                                  TONY M. DAVIS
                                                        UNITED STATES BANKRUPTCY JUDGE
__________________________________________________________________




                       IN THE UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

                                              §
   IN RE:                                     §          Chapter 7
                                              §
   ORLY GENGER,                               §          CASE NO. 19-10926-TMD
                                              §
                Debtor.                       §
                                              §

            ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE

            BE IT REMEMBERED that there was presented to the Court the Motion for

   Admission Pro Hac Vice filed by John Dellaportas (“Applicant”), as counsel for creditor

   Sagi Genger, and the Court, having reviewed the motion, has decided it is meritorious.

   ACCORDINGLY,

            IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED,

   and Applicant may appear on behalf of Sagi Genger in the above case.



   {01519/0001/00237983.1}
         This order shall not be considered admission to practice generally before this

Court or the U.S. District Court for the Western District of Texas.

                                           ###



Proposed Order Submitted by:

STREUSAND, LANDON, OZBURN & LEMMON, LLP

Sabrina L. Streusand
State Bar No. 11701700
G. James Landon
State Bar No. 24002445
1801 S. Mopac Expressway, Suite 320
Austin, Texas 78746
(512) 236-9901
(512) 236-9904 (Fax)
streusand@slollp.com

COUNSEL FOR SAGI GENGER




{01519/0001/00237983.1}                      2
